FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 05-10146
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                               CR-03-00417-DAE
EUGENE K. ALBINO,
                                                  OPINION
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
                  for the District of Hawaii
          David A. Ezra, District Judge, Presiding

                 Submitted December 8, 2005*
                   San Francisco, California

                    Filed December 15, 2005

         Before: Melvin Brunetti, Alex Kozinski, and
             Barry G. Silverman, Circuit Judges.

                       Per Curiam Opinion




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                16411
16412           UNITED STATES v. ALBINO


                     COUNSEL

Pamela J. Byrne, Assistant Federal Defender, Honolulu,
Hawaii, for the appellant.
                   UNITED STATES v. ALBINO                16413
Thomas Muehleck, Assistant United States Attorney, Hono-
lulu, Hawaii, for the appellee.


                          OPINION

PER CURIAM:

   Eugene Albino appeals the ten-year sentence imposed by
the district court following his guilty plea to growing 2,349
marijuana plants. Albino argues that 21 U.S.C. § 841(b)(1)
(A)(vii), which classifies 1000 or more marijuana plants,
regardless of weight, as equal to 1000 or more kilograms of
marijuana for purposes of the ten-year mandatory minimum
sentence, violates the Fifth and Eighth Amendments. We
affirm.

   [1] We have rejected Albino’s Fifth Amendment argument
in United States v. Motz, 936 F.2d 1021, 1025 (9th Cir. 1991)
(holding that “[t]here is no constitutional requirement that the
penalty for an offense involving one marijuana plant be equal
to the penalty for an offense involving the quantity of dried
marijuana the plant would yield”) and United States v. Bel-
den, 957 F.2d 671, 676 (9th Cir. 1992) (recognizing that the
disparity in sentences between marijuana growers and mari-
juana possessors is rationally related to deterrence and a
higher level of culpability for marijuana growers).

   [2] Albino’s Eighth Amendment claim also fails because
his sentence is not grossly disproportionate to his offense.
Albino pled guilty to growing 2,349 marijuana plants and
received a ten-year sentence, the minimum under the statute.
In reviewing criminal sentences for Eighth Amendment pro-
portionality, we “grant substantial deference to the broad
authority that legislatures necessarily possess in determining
the types and limits of punishments for crimes.” Solem v.
Helm, 463 U.S. 277, 290 (1983). In view of this deference “a
16414              UNITED STATES v. ALBINO
reviewing court rarely will be required to engage in extended
analysis to determine that a sentence is not constitutionally
disproportionate.” Id. at 290 n.16. “Generally, as long as the
sentence imposed on a defendant does not exceed statutory
limits, this court will not overturn it on Eighth Amendment
grounds.” United States v. Parker, 241 F.3d 1114, 1117 (9th
Cir. 2001). Because Albino received the minimum sentence
under the statute, combined with the broad deference afforded
Congress to set criminal penalties, Albino’s sentence does not
violate the Eighth Amendment.

  AFFIRMED.